As the parties are well aware of the facts, we merely
                summarize them here. LVLP owned five blocks of land in downtown Las
                Vegas that it wished to develop. It hired Nype to help find an investor
                that would fund the project. Through one of Nype's contacts, LVLP was
                introduced to Forest City. LVLP appears to have worked with Nype in
                brokering a deal with Forest City, and may have promised him
                compensation for this work although it does not appear they formally
                contracted with him concerning the Forest City deal.
                            LVLP and Forest City negotiated a partnership, but Forest
                City initially backed out. Nype worked with Forest City to get them to
                reconsider, and Forest City entered into a letter of intent to form a
                limited-liability company (LLC) with LVLP. However, Forest City let that
                agreement lapse, and the partnership fell through. A few months later,
                however, Forest City contacted LVLP and indicated it would be interested
                in restructuring the transaction as a land sale contract. The parties
                thereafter contracted to sell a tenancy-in-common interest in the land to
                Forest City. Nype may not have been aware of the sale contract, as it
                appears LVLP began excluding Nype from its correspondences with Forest
                City during this time.
                            LVLP, Nype, and other interested parties litigated the case in
                New York and Nevada. When discovery in the Nevada case moved
                forward, LVLP petitioned for summary judgment. The district court
                granted the motion because the final agreement was a land sale contract,
                and it found NRS 642.270 bars unlicensed person from collecting
                compensation for work done in the capacity of a real estate broker. The
                order relied on Islandia, Inc. v. Marechek, 82 Nev. 424, 427-28, 420 P.2d 5,
                6 (1966), and Loomis v. Lange Financial Corp., 109 Nev. 1121, 1127-28,

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                865 P.2d 1161, 1165 (1993), in finding that Nype acted as a broker by
                bringing the parties together and later claiming a commission on the
                resulting land sale. The district court did not explain which of Nype's acts
                met the statutory definition of real estate broker, assuming that Nype was
                necessarily covered by the statute because the ultimate transaction was a
                land sale contract.
                            This court reviews questions of statutory construction and the
                district court's legal conclusions de novo. Buzz Stew, LLC v. City of N. Las
                Vegas, 124 Nev. 224, 228, 181 P.3d 670, 672 (2008); California Commercial
                v. Amedeo Vegas I,     119 Nev. 143, 145, 67 P.3d 328, 330 (2003). In
                interpreting any statute, this court looks first to the plain language of the
                statute and construes the statute so as not to produce unreasonable
                results. Harris Assocs. v. Clark County Sch. Dist., 119 Nev. 638, 641-42,
                81 P.3d 532, 534 (2003). Likewise, this court reviews a grant of summary
                judgment de novo.     Wood v. Safeway, Inc., 121 Nev. 724, 729, 121 P.3d
                1026, 1029 (2005). Summary judgment is appropriate only where the
                evidence reflects no genuine issue of material fact and, as a matter of law,
                the moving party is entitled to judgment. Id.
                            On appeal, LVLP makes the same argument it did before the
                district court: if a party's efforts culminate in the sale of an interest in
                land, and that party does not hold a Nevada realtor license, that party is
                precluded from collecting any fee pursuant to NRS 645.270, regardless of
                the party's intent in undertaking or furthering the transaction.
                            We disagree. NRS 645.230 requires a real estate broker or
                salesperson to be licensed to conduct real estate transactions. NRS
                645.270 bars a person not licensed as a real estate broker from collecting



SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A




                                               •-•••
                compensation "for the performance of any of the acts mentioned in NRS
                645.030.. . ." NRS 645.030 defines a real estate broker, in part, as
                            a person who, for another and for compensation or
                            with the intention or expectation of receiving
                            compensation: (a) [s]ells, exchanges, options,
                            purchases, rents or leases, or negotiates or offers,
                            attempts or agrees to negotiate the sale, exchange,
                            option, purchase, rental or lease of, or lists or
                            solicits prospective purchasers, lessees or renters
                            of, any real estate. . . .
                NRS 645.030(1)(a). This definition focuses on the nature of the action, not
                the nature of the ultimate outcome. Moreover, the statute later exempts
                certain persons who do "not perform any tasks related to the sale or other
                transfer of an interest in real estate," further supporting that if the action
                was not intended to effect the transfer of real property, the actor may not
                fall within the definition of a real estate broker. NRS 645.030(3). Thus,
                only persons who act for the purpose of furthering a sale, lease, or rent
                contract for real property fall within the definition of real estate broker
                and are subject to NRS 645.270.
                            This comports with established Nevada law. And contrary to
                the district court's analysis, Islandia compels this conclusion.' There, we
                held that the licensing requirement will not preclude payment of a
                commission unless the services rendered fall within acts outlined in NRS
                645.030, and that this determination rests on the individual


                      'The district court also erroneously relied on Loomis, 109 Nev. 1121,
                865 P.2d 1161. That case dealt with a person who acted as a real estate
                agent in a real estate transaction while willfully evading the licensing
                scheme, and is therefore distinguished from the case at hand. Id. at 1127-
                28, 865 P.2d at 1165.


SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
circumstances of the services. 82 Nev. at 427-28, 420 P.2d at 7. That case
makes clear that a person who is not a licensed real estate broker may
recover a commission where the work was not done to further or procure
the sale of an interest in land but nevertheless resulted in a land sale
contract. Moreover, this approach is consistent with other jurisdictions.
See Greenlake Capital, LLC v. Bingo Inv., LLC, 111 Cal.Rptr.3d 82, 85-86
(Cal. Ct. App. 2010); Transaction Advisory Servs., LLC v. Silver Bar
Holding, LLC, 831 N.Y.S.2d 159, 159 (App. Div. 2007); Roberts v. Gaskins,
486 S.E.2d 771, 775 (S.C. Ct. App. 1997); Sheppard v. Bay Cnty. Realty,
Inc., 465 A.2d 857, 861 (Md. 1983).
            Therefore, before refusing to enforce a commission, the court
must first determine whether the person's actions brought him or her
within the scope of NRS 645.030. Here, the district court determined
there was no genuine issue of material fact because the final agreement
between LVLP and Forest City was for the sale of an interest in land,
Nype claimed a commission based on that sale, and Nype was not a
licensed realtor. However, the district court focused on the final
transaction and did not consider whether Nype's acts fell within the scope
of activities limited to real estate brokers under NRS 645.030.
            Nype presented emails and affidavits suggesting that he had
an agreement with LVLP to secure investors, that this agreement did not
necessarily contemplate the sale of any interest in land, and that he acted
to secure a contract between Forest City and LVLP for them to form a
LLC. The evidence does not show whether Nype acted knowing Forest
City and LVLP intended to enter into a land sale agreement or whether
Nype's actions conflicted with the licensing requirement. LVLP's
assertion that Nype clearly violated the statute by "'solicit[ing]' the



                                      5
                prospective purchaser of the property, Forest City, [by] . . . pitch[ing]
                Forest City on the value of the property (i.e., 'selling' the property)" is not
                determinative. This is so because the evidence shows only that the final
                transaction was a land sale contract, but not that the initial work and
                agreements contemplated that result or that Nype engaged in specific
                actions reserved by NRS 645.030 to licensed real estate brokers.
                              Thus, genuine issues of material fact remain concerning
                whether Nype is entitled to compensation. At a minimum, the district
                court must consider whether all of Nype's actions, for which he now claims
                compensation, were in the scope of NRS 645.030, or whether some or all of
                his actions fell outside the scope of that statute. And, if Nype performed
                work that is not restricted to licensed realtors under NRS 645.030,
                questions remain concerning the formation and scope of the agreement
                between Nype and LVLP, the effect the contract has on other agreements
                between the parties and third parties, and the amount of compensation
                due to Nype. Accordingly, summary judgment dismissing Nype's claims
                was inappropriate. We therefore
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.




                                                                                     J.




                                                    Saitta
SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A
cc:   Hon. Ronald J. Israel, District Judge
      Thomas J. Tanksley, Settlement Judge
      Lewis & Roca, LLP/Las Vegas
      Rice Silbey Reuther & Sullivan, LLP
      Reisman Sorokac
      Kemp, Jones & Coulthard, LLP
      Sterling Law, LLC
      Eighth District Court Clerk




                                   7